IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ADISA NATURE,                          : No. 79 EM 2016
                                       :
                    Petitioner         :
                                       :
                                       :
           v.                          :
                                       :
                                       :
REED, ET AL.                           :


                                   ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2016, the “Notice of Removal to the King’s

Bench” is DENIED.